Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment received 5/2/2019 and IDS received 7/30/2019 have been entered.

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 8/17/2020 is acknowledged. Upon further consideration, the requirement for species election is hereby withdrawn.
Claims 1-9 are presented for examination on the merits. 
Priority
This application is a 371 of PCT/IB2016/001764 (filed 11/28/2016) which claims benefit of 62/260,557 (filed 11/29/2015).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe fluorescent labels, it is not clear what material is claimed and, accordingly, the identification/description is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sukhdeo (PLOS ONE, 20138(1) e53015, page 1-9).
For Claim 1: the reference teaches a method comprising: contacting each cell specimen with a primary binding agent by barcoding (page 2, left column, 3rd full paragraph, line 2++); contacting each cell specimen with a second binding agent conjugated to a fluorescent label: antibody labeling (page 2, left column, 3rd full paragraph, line 4++ and page 4, right column, 1st full paragraph, line 23++); perfusing the cell specimen through a parallel plate flow chamber: by flow cytometer (page 2, left column, 3rd full paragraph, line 5++, page 3, Fig. 1 and page 4, right column, 1st full paragraph++); exciting the fluorescent labels with an amount of electromagnetic energy in flow cytometry wherein laser light is used (page 2, left column, 3rd full paragraph, line 5++, page 3, Fig. 1); and capturing real-time fluorescence images of the multiple cell specimens during flow cytometry analysis (page 4, right column, 1st full paragraph++). 
For Claims 3-4: the reference teaches the cell specimens comprise mammalian/human cells: primary adenocarcinoma cell lines (page 2, left column, 2nd full paragraph++).
Claims 5-6: the reference teaches the cell specimens comprise stem cells/adult stem cells because the cells express stem cell markers (page 3, left column, 1st full paragraph++ and page 5, left column, 2nd full paragraph++).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sukhdeo in view of Brown (BMC Innunology, 2001, 2:9, IDS).
Sukhdeo teach what is above.
Sukhdeo does not explicitly teach the fluorescent labels are Alexa Fluor 405/546/680 as recited in claim 2, the parallel plate flow chamber comprises a endothelial monolayer as recited in claims 7-8. However, Sukhdeo teaches Alexa 647 labeled secondary antibody (page 3, Fig. 1) which is considered to be an equivalent of Alexa Fluor 405/546/680 as claimed.
However, Brown teaches method of cell analysis using parallel plate flow chamber comprising monolayer of endothelial cells (page 6, left column, 1st full paragraph++) to study leukocyte-endothelial interaction. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use parallel plate flow chamber comprising endothelial monolayer to assay cell adhesion/rolling.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach cell assay method by fluorescent labeling, Brown teaches method of optimize flow chamber (page 2, left column, 1st full paragraph, line 5++) to study cell adhesion/rolling. Furthermore, it would have been obvious to one skilled in the art to substitute Alexa 647 as taught by Sukhdeo with Alexa Fluor 405/546/680 to achieve the predictable result of fluorescent labeling. In addition, it would have been obvious to one skilled in the art to optimize the flow chamber as taught by cited references to achieve the predictable result of reducing reagent and observing of rapid effects of soluble factors (page 6, left column, lines 2, 9 and 15++).


Conclusion
No claim is allowed. Claim 9 is objected to because it depends on rejected claims.

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653